UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-6874



ARTHUR LEE MILLER,

                                              Plaintiff - Appellant,


          versus


STAFF, at Columbia Care Center; NFN FISHER,
Security Guard at Columbia Care Center; NFN
SCOTT, Doctor at Columbia Care Center; SUPREME
COURT OF SOUTH CAROLINA; PROBATE COURT,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.    Matthew J. Perry, Jr., Senior
District Judge. (CA-03-725-2-10)


Submitted:   February 25, 2004            Decided:    March 10, 2004


Before WILKINSON, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Arthur Lee Miller, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Arthur Lee Miller appeals the district court’s order

accepting the recommendation of the magistrate judge and dismissing

without prejudice his 42 U.S.C. § 1983 (2000) complaint.        We have

reviewed the record and find no reversible error.        Accordingly, we

affirm for the reasons stated by the district court.       See Miller v.

Staff, No. CA-03-725-2-10 (D.S.C. Apr. 23, 2003). We dispense with

oral   argument   because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                AFFIRMED




                                  - 2 -